Exhibit 10.2
Express-1 Expedited Solutions, Inc.
3399 South Lakeshore Drive, Suite 225
Saint Joseph, Michigan 49085
July 18, 2011
John Welch
3399 South Lakeshore Drive, Suite 225
Saint Joseph, Michigan 49085
Re: Amendment of Employment Agreement
Dear Mr. Welch,
     As you know, Jacobs Private Equity LLC, a Delaware limited liability
company (the “Investor Representative”), certain other investors (such
investors, together with the Investor Representative, the “Investors”), and
Express-1 Expedited Solutions, Inc., a Delaware corporation (“Parent”), have
entered into an investment agreement, dated June 13, 2011 (the “Signing Date”),
as amended, modified or supplemented from time to time (the “Investment
Agreement”), that will, subject to the satisfaction of the terms and conditions
of the Investment Agreement, result in the Investors making an investment in
Parent as contemplated by the Investment Agreement (the “Investment”).
     In connection with the Investment, the Investors have requested that Parent
amend the Executive Employment Agreement, dated March 21, 2011, between you and
Parent (the “Employment Agreement”). Therefore, you and Parent hereby agree to
amend the Employment Agreement as set forth in this letter amendment. You
acknowledge and agree that a material aspect of the Investors’ decision to enter
into the Investment Agreement is your agreement to abide by the restrictive
covenants set forth in this letter amendment and in the Employment Agreement and
that such covenants represent a material element of the Investors’ valuation of
Parent, including its goodwill.
     This letter amendment will become effective immediately upon its execution
by all parties hereto; provided, however, that this letter amendment will be
null and void ab initio and of no further force or effect if the Investment
Agreement is terminated prior to the closing of the Investment (the “Closing”)
(it being understood that, except to the extent provided with respect to the New
Options (as defined below), neither Parent nor any of its subsidiaries will have
any liabilities hereunder unless and until the Closing occurs). All capitalized
terms used in this letter amendment but not otherwise defined herein will have
the same meaning as defined in the Employment Agreement.
     In consideration for entering into this letter amendment, Parent has agreed
(i) that all of your stock options granted by Parent to you prior to the Signing
Date (the “Legacy Options”) that are outstanding and unvested immediately prior
to the Closing, shall

 



--------------------------------------------------------------------------------



 



become fully vested and exercisable upon the Closing and (ii) to grant to you
options (the “New Options”) to purchase 175,000 shares of Parent’s common stock,
par value $0.001 per share (“Shares”), on July 22, 2011 (the “Grant Date”), with
an exercise price equal to the closing price per Share as reported by the NYSE
Amex LLC on the Grant Date; provided, however, that the New Options shall be
forfeited and you shall have no further rights with respect thereto if the
Investment Agreement is terminated prior to Closing. The New Options will be
granted under, and generally subject to the terms and conditions of, Parent’s
Amended and Restated 2001 Stock Option Plan (the “2001 Plan”); provided,
however, that, notwithstanding anything to the contrary in the 2001 Plan or any
other agreement between you and Parent or any of its subsidiaries, the New
Options will not vest as a result of the Investment, the Closing or any of the
transactions contemplated by the Investment Agreement. The New Options will
vest, subject to your continued employment with Parent or its subsidiaries, in
three equal installments on each of the first three anniversaries of the date of
the Closing (the “Closing Date”). Notwithstanding Section 6(f) of the Employment
Agreement or any other agreement between you and Parent or any of its
subsidiaries to the contrary, in the event that your employment with Parent and
its subsidiaries terminates for any reason prior to the date that any New
Options have become vested, any New Options that are unvested as of the date of
termination of your employment shall be immediately forfeited. In addition, the
New Options will be subject to the terms and conditions of an award agreement,
substantially in the form attached hereto as Exhibit A, evidencing the grant
thereof.
     Notwithstanding anything to the contrary set forth in the Employment
Agreement or any other plan, policy, arrangement or agreement of or with Parent,
any of its subsidiaries or any of their respective affiliates:

1.   Duties and Responsibilities. You hereby agree that Section 3(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

     “a. Duties and Responsibilities. During the term of this Agreement, the
Executive shall have the duties and responsibilities as may be assigned to the
Executive by the Company’s Chief Executive Officer from time to time.”

2.   Term. You hereby agree that Section 4 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

     “4. Term. The Term of employment hereunder will commence on the Effective
Date and will terminate on the third anniversary of the date of the closing of
the Investment (as hereinafter defined) (the “Closing Date”), unless earlier
terminated pursuant to the terms of this Agreement (the “Term”).”

3.   Salary. You hereby agree that Section 5(a) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

     “a. Salary. The Executive shall be paid a base salary at an annual rate of
$180,000. The Base Salary shall be reviewed annually throughout the Term by the

2



--------------------------------------------------------------------------------



 



Company’s Compensation Committee and may be raised in its sole discretion (such
base salary as it may be increased from time to time, the “Base Salary”).”

4.   Treatment of Options upon Change in Control. You hereby agree that the
following Section 6(f)(8)(C) shall be added as the last subsection to
Section 6(f)(8) of the Employment Agreement:

     “(C) Notwithstanding anything to the contrary set forth in this Agreement
or any other plan, policy, arrangement or agreement between the Company and the
Executive, in the event of a Change in Control, the Board of Directors of the
Company (or a committee thereof) (the “Administrator”), is hereby authorized, if
deemed appropriate or desirable by the Administrator, in its sole and plenary
discretion, to make adjustments in the terms and conditions of, and the criteria
included in, any Options granted prior to the Signing Date, (i) by providing for
a cash payment to the Executive in consideration for the cancelation of such
Option in an amount equal to the excess, if any, of the fair market value (as of
a date specified by the Administrator) of a share of Common Stock subject to
such Option over the aggregate exercise price of such Option and (ii) by
canceling and terminating any such Option having a per share exercise price
equal to, or in excess of, the fair market value of a share of Common Stock
subject to such Option without any payment or consideration therefor; provided
that, such adjustments will only be made to the same extent as adjustments made
to any Options granted prior to the Signing Date held by other employees of the
Company.”

5.   Good Reason Rights. You hereby agree that the following language is hereby
added as the final two sentences of Section 6(f)(10)(C) of the Employment
Agreement.

     “For the avoidance of doubt, Good Reason shall exist if the Company
replaces the Executive as Chief Financial Officer of the Company.
Notwithstanding the foregoing, a termination shall not be considered to be for
Good Reason unless the Executive notifies the Company of the existence of the
condition constituting Good Reason within 45 days following the initial
existence thereof, the Company fails to remedy the condition within 30 days
following receipt of such notice, and the Executive terminates employment within
the earlier of 90 days following the initial existence of such condition and
15 days following notice from the Company that it will not remedy such
condition.”

6.   Definitions. You hereby agree that the following Sections 6(f)(10)(E) and
(F) are hereby added immediately following Section 6(f)(10)(D) of the Employment
Agreement:

     “(E) “Investment” shall mean the investment in the Company as contemplated
by the Investment Agreement.
     (F) “Investment Agreement” shall mean the investment agreement, dated
June 13, 2011 (the “Signing Date”), among Jacobs Private Equity LLC, certain
other investors and the Company, as amended, modified or supplemented from time
to time.”

3



--------------------------------------------------------------------------------



 



7.   Covenant Not to Compete, Not to Solicit and Not to Disparage. You hereby
agree that Section 7(a) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

     “a. Covenant Not to Compete, Not to Solicit and Not to Disparage. The
Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that the goodwill, continued patronage, business
reputation and specifically the names and addresses of the Company’s Clients (as
hereinafter defined) constitute a substantial asset of the Company having been
acquired through considerable time, money and effort. Accordingly, in
consideration of the execution of this Agreement, the acceleration of your
outstanding unvested Options granted by the Company prior to the Signing Date,
the grant of 175,000 Options, extension of the Term until the third anniversary
of the Closing Date, increasing the Base Salary and the commitment with respect
to a 2011 Bonus , the Executive agrees to the following:
The Executive will not, individually or in conjunction with others, directly or
indirectly, as an owner, partner, joint venturer, stockholder, officer,
director, employee, independent contractor, agent, licensee or franchisee, for
any person, firm, partnership, corporation or other entity:
     (1) during the Restricted Period (as hereinafter defined) and within the
Restricted Area (as hereinafter defined), engage in any Business Activities (as
hereinafter defined); provided that Executive’s acquisition or holding of less
than 1% of the outstanding capital stock of a publicly traded corporation will
not be a violation of this Section 7(a)(1);
     (2) during the Restricted Period, solicit, encourage, advise or influence
any of the Company’s Clients that have a business relationship with the Company
during the Restricted Period to discontinue or reduce the extent of such
relationship with the Company or to obtain or seek products or services the same
as or similar to the Company’s from any other source not affiliated with the
Company;
     (3) during the Nonsolicit Period, solicit, recruit, hire or employ any
employee, agent or independent contractor of the Company or persons who, during
the 12-month period preceding such solicitation, recruitment, hiring or
employment, have worked for, or provided services to, the Company or solicit or
cause any person or entity to solicit or encourage, either directly or
indirectly, any employee, agent or independent contractor of the Company to
terminate his relationship with the Company or intentionally interfere with the
relationship of the Company with any such employee, agent or independent
contractor;
     (4) during the Restricted Period, persuade or encourage another person or
entity to modify, terminate, cancel, reduce the extent of or revoke any business
agreement or relationship with the Company; or
     (5) during the Nonsolicit Period and thereafter, defame or disparage the
Company or any of its current or former affiliates, directors, officers,
employees,

4



--------------------------------------------------------------------------------



 



members, partners, agents or representatives (collectively, the “Protected
Parties”), or make (or cause to be made) any comment or statement, whether in
writing or orally, including without limitation in the media or to the press or
to any individual or entity, that could reasonably be expected to adversely
affect the reputation of any of the Protected Parties or the conduct of their
respective businesses.”

8.   Non-Disclosure of Information. You hereby agree that the following sentence
is hereby added as the last sentence of Section 7(b) of the Employment
Agreement:

     “For the avoidance of doubt, the parties hereby agree that all information,
observations and data concerning potential acquisitions by the Company shall be
deemed to be Proprietary Information.”

9.   Restricted Period. You hereby agree that the Section 7(d) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

     “d. Restricted Period and Nonsolicit Period.
     (1) The “Restricted Period” shall be deemed to commence on the date of this
Agreement and end on the third anniversary of termination of the Executive’s
employment with the Company for any reason; provided that, the Restricted Period
shall be extended by any periods of time during which the Executive is in
violation of any covenant set forth in Section 7(a)(1), (2) or (4).”;
     (2) The “Nonsolicit Period” shall be deemed to commence on the date of this
Agreement and end on the fifth anniversary of termination of the Executive’s
employment with the Company for any reason; provided that, the Nonsolicit Period
shall be extended by any periods of time during which the Executive is in
violation of any covenant set forth in Section 7(a)(3) or (5).”

10.   Competitive Business Activities. You hereby agree that Section 7(e) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

     “e. Competitive Business Activities. The term “Business Activities” as used
herein shall be deemed to mean (1) selling, distributing, marketing, providing
or otherwise disseminating products or services substantially similar to the
type sold, distributed, marketed, provided or otherwise disseminated by the
Company, or which the Company is actively considering selling, distributing,
marketing, providing or otherwise disseminating, in each case, at any time
during the period of the Executive’s employment with the Company or (2) engaging
in any acquisition activities, including researching, analyzing and evaluating
companies that, at any time during the period of the Executive’s employment with
the Company, the Company has previously evaluated for possible investment in or
acquisition by or on behalf of the Company, with the intent to acquire, make an
investment in and/or dispose of such companies or assets thereof, in each case,
other than as directed by the Company.”

5



--------------------------------------------------------------------------------



 



11.   Restricted Area. You hereby agree that Section 7(f) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

     “f. Restricted Area. The term “Restricted Area” shall be deemed to mean
Canada, Mexico, any State of the United States and any other country in which
the Company does business or where any of the Company’s Clients are located
during the period of the Executive’s employment with the Company.”

12.   Forfeiture of Unexercised Options. You hereby agree that the following
Section 7(k) is hereby added as the last subsection in Section 7 of the
Employment Agreement:

     “k. Forfeiture of Unexercised Options. Notwithstanding anything to the
contrary set forth in this Agreement or any award agreement or notice evidencing
any Options, in the event of (1) a breach of any of the provisions of Section 7,
(2) the termination of Executive’s employment by the Company for Cause or
(3) any financial restatements or material loss to the Company to which the
Executive has materially contributed due to the Executive’s fraud or willful
misconduct, any unexercised Options (whether vested or unvested) that were
granted on or after the Signing Date and that Executive holds at the time of
such breach, termination or misconduct, as applicable, shall be forfeited
immediately and the Executive shall have no further rights with respect
thereto.”

13.   Bonus Opportunity. For the 2011 fiscal year, you shall be eligible to
receive, subject to achievement of the performance goals set forth on Exhibit B
attached hereto, an annual bonus with a targeted amount of $68,000 (the “Bonus
Opportunity”). The Company shall attempt to pay the earned portion of such bonus
opportunity to you by March 15, 2012. An amount ranging from 50% to 200% of such
targeted amount may be earned by you solely based on satisfaction of goals that
are determined based 50% on Parent’s 2011 Operating Income and 50% on Parent’s
2011 Revenue (each, as defined below), provided that, except as specifically set
forth in the final sentence of Section 6(d) of the Employment Agreement, you are
employed by the Company on the date such bonus is paid. Your entitlement to
payment with respect to the 2011 fiscal year bonus shall be determined based on
achievement of the performance targets set forth on Exhibit B attached hereto.
For purposes of this section, (a) “Parent’s 2011 Operating Income” means
Parent’s operating income from continuing operations for fiscal year 2011 as
reported in Parent’s consolidated financial statements for such fiscal year less
all amounts accrued with respect to bonuses of executives of Parent and its
subsidiaries with respect to such fiscal year and (b) “Parent’s 2011 Revenue”
means Parent’s revenue for fiscal year 2011 as reported in Parent’s consolidated
financial statements for such fiscal year.

    The Compensation Committee is hereby authorized, in its sole and plenary
discretion, to adjust or modify the performance targets relating to Parent’s
2011 Operating Income and Parent’s 2011 Revenue, each as set forth on Exhibit B
with respect to the Bonus Opportunity (i) in the event of, or in anticipation
of, any

6



--------------------------------------------------------------------------------



 



    unusual or extraordinary corporate item, transaction, event or development
affecting Parent or any of its subsidiaries, divisions or operating units (to
the extent applicable to such performance targets) or (ii) in recognition of, or
anticipation of, any other unusual or nonrecurring events affecting Parent or
any of its subsidiaries, divisions or operating units (to the extent applicable
to such performance targets), or the financial statements of Parent or any of
its subsidiaries, divisions or operating units (to the extent applicable to such
performance targets) or of changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange, accounting
principles or law.

14.   You hereby agree that you will not, without the prior written consent of
the Investor Representative, during the period ending on the first anniversary
of the Closing Date, (a) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Shares issued or issuable upon exercise of any
Legacy Options (“Locked-up Shares”), or any securities convertible into or
exercisable or exchangeable for any Locked-up Shares, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, (b) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of any Locked-up Shares or such other
securities, whether any such transaction described in clause (a) or (b) above is
to be settled by delivery of Shares or such other securities, in cash or
otherwise, or (c) make any demand for or exercise any right with respect to the
registration of any Locked-up Shares or any security convertible into or
exercisable or exchangeable for any Locked-up Shares, in each case, other than
(i) transfers of any Locked-up Shares as a result of testate or intestate
succession and (ii) sales, exchanges, swaps or other transfers or dispositions
of any Locked-up Shares to the Company in an amount necessary to cover the
exercise price in connection with the exercise of Legacy Options or to satisfy
the applicable tax withholding in connection with the exercise thereof;
provided, however, that, (x) the number of Shares subject to clauses (a), (b) or
(c) above shall not exceed 5,000 (the “Locked-up Amount”) and
(y) notwithstanding the exception in clause (ii), the number of Shares subject
to clauses (a), (b) or (c) above shall not be reduced to less than the Locked-up
Amount as a result of the payment of the aggregate exercises prices and the
satisfaction of the applicable tax withholding in connection with the exercise
of the Legacy Options. For the avoidance of doubt, the restrictions described in
clauses (a), (b) and (c) above shall not apply to Shares that are not Locked-up
Shares or Shares in excess of the Locked-up Amount.

15.   You hereby agree that the following Section 24 shall be added as the last
subsection of the Employment Agreement:       “24. Section 409A.

7



--------------------------------------------------------------------------------



 



     a. It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the Treasury Regulations thereunder as in effect
from time to time (“Section 409A”), and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
     b. If and to the extent required to comply with Section 409A, a Change in
Control for purposes of this Agreement shall qualify as a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, in each case, within the
meaning of Section 409A.
     c. Neither the Executive nor any of his creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with the Company or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to the Executive or for the Executive’s benefit under any Company Plan
may not be reduced by, or offset against, any amount owing by the Executive to
the Company or any of it affiliates.
     d. If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or its affiliate, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it on the first business day after such six-month period.
     e. Notwithstanding any provision of this Agreement or any Company Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, the Company reserves the right to make amendments to any
Company Plan as the Company deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A, provided, however, that no such
amendment shall materially and adversely impair any of the Executive’s vested
rights or benefits without the Executive’s prior consent. In any case, the
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Executive in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold the Executive harmless from any or all of such taxes or penalties.

8



--------------------------------------------------------------------------------



 



         f. For purposes of Section 409A, each payment hereunder will be deemed
to be a separate payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii).            g. Except as specifically
permitted by Section 409A, any benefits and reimbursements provided to the
Executive under this Agreement during any calendar year shall not affect any
benefits and reimbursements to be provided to the Executive under this Agreement
in any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit. Furthermore,
reimbursement payments shall be made to the Executive as soon as practicable
following the date that the applicable expense is incurred, but in no event
later than the last day of the calendar year following the calendar year in the
underlying expense is incurred.”   16.   Headings. You hereby agree that
Section 7 of the Employment Agreement is hereby renamed “Restrictive Covenants”.
The headings of the sections of this letter amendment and the Employment
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provision of this
letter amendment or the Employment Agreement.   17.   Full Force and Effect.
Except as specifically set forth herein, this letter amendment shall not, by
implication or otherwise, alter, amend or modify in any way any terms of the
Employment Agreement, all of which shall continue in full force and effect.
Without limiting the generality of the foregoing, you hereby expressly
acknowledge and agree that all provisions set forth in Sections 7(g), 7(h),
7(i), and 7(j) are applicable to the terms of this letter amendment.   18.  
Governing Law/Venue. The parties agree that this letter amendment shall be
deemed made and entered into in the State of Michigan and shall be governed by
and construed under and in accordance with the laws of the State of Michigan.
The parties further acknowledge and agree that Berrien County, Michigan, shall
be the venue and exclusive proper forum in which to adjudicate any case or
controversy arising either, directly or indirectly, under or in connection with
this letter amendment and the parties further agree that, in the event of
litigation arising out of or in connection with this letter amendment in these
courts, they will not contest or challenge the jurisdiction or venue of these
courts.   19.   Entire Agreement. This letter amendment, together with the
Employment Agreement, contains the entire agreement between you and Parent and
its subsidiaries concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between you and any Investor, Parent or its subsidiaries with
respect hereto.

9



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement with and acceptance to these terms by
signing a copy of this letter amendment and returning it to us as soon as
possible.

          July 18, 2011  EXPRESS-1 EXPEDITED SOLUTIONS, INC.
      by   /s/ Michael Welch         Name:   MICHAEL WELCH        Title:   CEO 
   

                July 18, 2011  /s/ John Welch       JOHN WELCH           

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Express-1 Expedited Solutions, Inc.
3399 South Lakeshore Drive, Suite 225
Saint Joseph, Michigan 49085
July 22, 2011
[NAME]
[ADDRESS]
Re: Grant of Stock Option under the 2001 Stock Option Plan
Dear Mr. [l],
     As you know, Jacobs Private Equity LLC, a Delaware limited liability
company (the “Investor Representative”), certain other investors (such
investors, together with the Investor Representative, the “Investors”), and
Express-1 Expedited Solutions, Inc. (the “Company”), have entered into an
investment agreement, dated June 13, 2011, as amended, modified or supplemented
from time to time (the “Investment Agreement”), that will, subject to the
satisfaction of the terms and conditions of the Investment Agreement, result in
the Investors making an investment in the Company as contemplated by the
Investment Agreement (the “Investment”). In connection with the Investment, the
Company and you have agreed to amend your employment agreement with [l], dated
[l] (the “Employment Agreement”), which amendment contemplates, among other
things, the grant of certain options to purchase shares of the Company’s common
stock, $0.01 par value per share (the “Stock”). Accordingly, the Board of
Directors of the Company is pleased to award you an option (the “Option”)
pursuant to the provisions of the Company’s 2001 Stock Option Plan (the “Plan”).
The Option was approved and granted on the date of this letter as set forth
above (the “Grant Date”); provided, however, that the Option shall be forfeited
and you shall have no further rights with respect thereto if the Investment
Agreement is terminated prior to the closing of the Investment (the “Closing”).
This letter will describe the Option granted to you. Attached to this letter is
a copy of the Plan. The terms of the Plan also set forth provisions governing
the Option granted to you. Therefore, in addition to reading this letter, you
should also read the Plan. Your signature on this letter is an acknowledgment to
us that you have read and understand the Plan and that you agree to abide by its
terms. All terms not defined in this letter shall have the same meaning set
forth in the Plan. To the extent the terms in this letter differ from the terms
of the Plan or any other agreement between you and us, the terms in this letter
shall govern.
     1. Type of Option. You are granted a nonqualified stock option.
     2. Rights and Privileges. Subject to the conditions hereinafter set forth,
we grant you the right to purchase [l] shares of Stock at an exercise price of $
[l] per share (the “Exercise Price”), the closing market price of a share of
Stock on the Grant Date.

 



--------------------------------------------------------------------------------



 



     3. Vesting Schedule. The Option vests, subject to your continued employment
with us or any of our Subsidiaries, in three equal installments on each first
three anniversaries of the date of the Closing. Any portion of the Option that
has vested may be exercised, from time to time, until this Option terminates
pursuant to Section 5 of this letter. Notwithstanding any provision of this
letter or any other agreement between you and us, the Option shall automatically
terminate on the tenth anniversary of the Grant Date.
     4. Method of Exercise. The Option shall be exercised by written notice to
the Company, complying with the applicable procedures established by the
Committee or the Company. The notice shall set forth the shares of Stock to be
acquired and shall contain full payment, in accordance with Section 6.6 of the
Plan, of the aggregate Exercise Price for the shares of Stock to be acquired.
     5. Termination of Option. To the extent not exercised, and notwithstanding
any other provision in this letter, unless the Committee determines otherwise,
all vested Options shall automatically terminate upon the first to occur of the
following events:
         (a) termination of your employment for Cause (as such term is defined
in the Employment Agreement); or
         (b) the expiration of three (3) months following the date of
termination of your employment with the Company and its Subsidiaries for any
reason other than Cause; or
         (c) breach of any restrictive covenant (which, for the avoidance of
doubt, includes any non-compete, non-solicit, non-disparagement or
confidentiality provision) to which you are subject; or
         (d) your engaging in fraud or willful misconduct that contributes
materially to any financial restatement or material loss to the Company or any
of its Subsidiaries.
     Notwithstanding Section 6(f) of the Employment Agreement or any other
agreement between you and the Company or any of its Subsidiaries, any part of an
Option that has not vested as of the date of termination for any reason shall be
voided and therefore unexercisable as of said date of termination. For purposes
of this Section 5, “termination of employment” shall include the termination of
an employee’s employment with the Company and its Subsidiaries, the termination
of a director’s service on the Company’s Board of Directors, and the termination
of services being provided to the Company or its Subsidiaries by a consultant,
as applicable.
     6. Binding Effect. The rights and obligations described in this letter
shall inure to the benefit of and be binding upon both of us, and our respective
heirs, personal representatives, successors and assigns.
     7. Change of Control.

A-2



--------------------------------------------------------------------------------



 



          (a) Notwithstanding any provision in the Plan or your Employment
Agreement to the contrary, upon the occurrence of a Change of Control (as
defined in your Employment Agreement, if applicable), unless provision is made
in connection with the Change of Control for (i) assumption of any outstanding
portion of the Option granted pursuant to this letter or (ii) substitution for
such Option of new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code), with appropriate
adjustments as to the number and kinds of shares and the exercise prices, such
Option shall automatically vest and be deemed exercisable as of immediately
prior to such Change of Control. For the avoidance of doubt, notwithstanding any
provision in the Plan or your Employment Agreement to the contrary, none of the
Investment, the Closing or any of the transactions contemplated by the
Investment Agreement shall constitute a Change of Control or otherwise
accelerate the vesting of any portion of the Option.
          (b) Notwithstanding any provision in the Plan or your Employment
Agreement to the contrary, upon the occurrence of a Change of Control (as
defined in your Employment Agreement, if applicable), the Committee, is hereby
authorized, if deemed appropriate or desirable by the Committee, in its sole and
plenary discretion, to make adjustments in the terms and conditions of, and the
criteria included in, the Options, (i) by providing for a cash payment to you in
consideration for the cancelation of such Option in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of a share of Stock subject to such Option over the aggregate
exercise price of such Option and (ii) by canceling and terminating any Option
having a per share exercise price equal to, or in excess of, the Fair Market
Value of a share of Stock subject to such Option without any payment or
consideration therefor.
     8. Tax Withholding. The issuance of shares of Stock upon exercise and full
payment of the Exercise Price for the shares of Stock to be acquired is
conditioned on satisfaction of any applicable withholding taxes in accordance
with Article 10 of the Plan. You may satisfy, in whole in part, any withholding
tax liability that may arise in connection with the exercise of the Option by
having us withhold from the shares of Stock you would be entitled to receive
upon exercise of the Option a number of shares of Stock having a Fair Market
Value equal to such withholding tax liability.

A-3



--------------------------------------------------------------------------------



 



EXCEPT AS SPECIFICALLY STATED IN THIS LETTER, THIS LETTER AMENDS AND RESTATES
ANY LETTER OR OTHER AGREEMENT OR DOCUMENT PREVIOUSLY ISSUED TO YOU BY EXPRESS-1
EXPEDITED SOLUTIONS, INC. WITH RESPECT TO THE STOCK OPTION GRANT DESCRIBED
HEREIN, AND, AS SUCH, THIS LETTER, TOGETHER WITH THE ATTACHED PLAN, EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO THIS GRANT,
AND SUPERSEDE ALL OTHER PRIOR COMMITMENTS, ARRANGEMENTS, OR UNDERSTANDINGS, BOTH
ORAL AND WRITTEN, BETWEEN THE PARTIES WITH RESPECT THERETO.

            Very truly yours,


EXPRESS-1 EXPEDITED SOLUTIONS, INC.,
      by           Name:           Title:        

AGREED AND ACCEPTED

     
 
[NAME]
   

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Fiscal Year 2011 Bonus Formula
Bonus Thresholds

                              Base Line     Budget     Maximum  
Parent’s 2011 Operating Income
  $ 11,623,000     $ 12,914,000     $ 19,371,000  
Parent’s 2011 Revenue
  $ 168,443,000     $ 187,159,000     $ 280,739,000  

No amount will be paid for a component if fiscal year 2011 performance for such
component falls below the Base Line. For each component, the bonus will be
payable at (1) 50% of the targeted amount based on achievement of Base Line,
(2) 100% of the targeted amount based on achievement of Budget and (3) 200% of
the targeted amount based on achievement of Maximum. In the event that a
component is achieved at a level that falls between Base Line, Budget or
Maximum, the percentage of the targeted amount payable with respect to such
component will be determined using linear interpolation up to the next bonus
threshold.

B-1